DETAILED ACTION
In application filed on 11/21/2018, Claims 1-29 and 35-39 are pending. Claims 1-3, 5-7, 10, 12, 14-23, 28, 35 and 38-39 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020, 05/19/2020 and 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10, 12, 14-23, 28, 35 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Regarding Claims 1, 35 and 39, the limitation “outer sleeve non-rotationally movable relative to the inner vessel” that contains subject matter which was not described in the specification. 
Specifically, the applicant’s specification disclose [ Para 0064 “When the sleeve valve 204 is advanced through the opening of the sample collection vessel 202, a detent 207 formed within the lower collar of the outer sleeve 208 can mechanically engage a protruding retention ring 205 on the interior sidewall 203 of the sample collection vessel 202. The ring-detent engagement can prevent the sleeve 204 from being pushed farther into the sample collection vessel 202, but in some variations, the body 211 of the outer sleeve 208 above the lower collar abuts an upper rim 213 of the sample collection vessel 202, thereby preventing the sleeve 204 from being pushed any farther into the sample collection vessel 202”].  
The specification does teach the “non-rotational movement of the outer sleeve” and it appears that the outer sleeve is fixed to the sample collection vessel [Para 0042, ‘the outer sleeve 108 does not move relative to the sample collection vessel 102’]. Also, the specification specifically states that “this prevents the outer sleeve 108 from advancing along with the inner vessel 106…”  The detent 207 in the lower collar of the outer sleeve 208 and the protruding retention ring 205 when placed together appear to only restrict vertical movement between the two structures.  
Lastly, Applicants response fails to disclose where support of the claim amendments limitations “outer sleeve non-rotationally movable relative to the inner 
Therefore, Claims 2-3, 5-7, 10, 12, 14-23, 28, and 38 are rejected by virtue of their dependency on Claims 1 and 35

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 35 and 38 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Biadillah et al. [US20140120531A1].
Regarding Claim 1, Biadillah teaches a biological sample collection system [Abstract], the system comprising:
a sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300], the sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300] comprising a sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14] having an opening [Fig. 1; ‘Annotated Fig. 1] configured to receive a biological sample [Abstract, ‘bodily fluids, cells, saliva, Urine’] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sample collection device (cap and tube) for collection of bodily fluids, such as a donor specimen, such as human saliva or urine,  [Abstract, Para 0029]. Please see MPEP 2114(II) for further details.
a sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’] securable [Abstract, Para 0034, 0035, ‘coupled to tube’; ‘mating’] to the sample collection vessel [Abstract, ‘tube’; Para 0090, Fig.1, ref. 10], the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, ref. 12; ‘cap’] comprising a reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] and carrying a sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’], the reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] configured to store a reagent therein [ Para 0081 ‘preservative solution], the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] having a closed configuration [ Para 0092, ‘the blocking member 46 may be removably coupled to the aperture 22 such that when the blocking member is secured to the aperture] and an open configuration [Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…], the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] comprising:
an inner vessel [Fig. 1A,3A-B,  ref. 20 ‘interior space’ ; Annotated Fig. 4A, ‘as structurally arranged’]  comprising a fluid vent [Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A]., the inner vessel [Fig. 1A,3A-B,  ref. 20 ‘interior space’]  in fluid communication with the reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] of the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’], and
 an outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] surrounding the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’] and forming a fluid-tight fit [as structurally arranged’, Fig. 1A, 2A] with the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’], the outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] non-rotationally movable [Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’; Claim 17-18] relative to the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’], 
wherein, in the closed configuration [ Fig. 4A. as structurally arranged’, ‘having a closed configuration’]  of the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’], the outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] is positioned to obstruct [ Fig. 4A. as structurally arranged’, ‘having a closed configuration’] the fluid vent [ Annotated Fig. 4A, ‘as structurally arranged’]

    PNG
    media_image1.png
    641
    611
    media_image1.png
    Greyscale

Biadillah, Annotated Fig. 4A
wherein the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] is configured to be non-rotationally movable [Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’] to the open configuration [Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0102, ‘unlocked configuration’, ref. 94] in response to the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A,4A ref. 12; ‘cap’] being secured [Abstract, Para 0034, 0035, ‘coupled to tube’; ‘mating’] to the sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300], This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting bodily fluid collection device to execute the intended function [ Claim 17-18]. Please see MPEP 2114(II) for further details; and
wherein, in the open configuration [Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0101-0102, ‘unlocked configuration’, ref. 94], the outer sleeve is non-rotationally moved [Para 0101-0102, Fig. 4B, ref. 96; Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’] relative to the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’] to reveal the fluid vent [Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A] to allow the reagent [ Para 0101- 0102, ‘sample preservation solution’] to flow from the reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14] thereby dispensing the reagent [ Para 0081; Para 0103; ‘preservative solution] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14]. This limitation is a method of intended use and given patentable weight to the extent of the sample collection device to assume a locked configuration and an unlocked configuration according to some embodiments of the present disclosure [Para 0070; Fig. 4A-B; Para 0101-0102], where the the sample collection device 300, as shown by way of example in FIGS. 4A and 4B, cap 12 includes at least one coupling feature or a wedge 90 which is shaped and configured to interact with a complimenting coupling feature or a flange 92 of the tube 14. In this embodiment, the wedge 90 and flange 92 are extending along an inside surface of the cap 12 and tube 14. For example, when the cap 12 is coupled to the tube 14, the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14. Furthermore, once the wedge 90 and flange 92 have been completely engaged with each other, such as the locked configuration 96 shown by way of example in FIG. 4B, the engagement between the wedge 90 and the flange 92 may not be releasable by at least the sample donor… [Para 0070; Fig. 4A-B, Para 0102] and where the cap 12 of the sample coleection device may then be securely coupled, such as threadably engaged, onto the tube 14 causing the coupling features 48 of the annular blocking
member 62 to engage the coupling member 50 of the tube 14 [ Para 0101]. Please see MPEP 2114(II) for further details.

Regarding claim 2, Biadillah teaches the biological sample collection system of claim 1, wherein the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300], further comprises a connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’; Annotated Fig. 4A, 4B, ‘as structurally arranged, ref. 90, 92, ‘wedge 90 and flange 92 have been completely engaged with each other’].

Regarding claim 3, Biadillah teaches the biological sample collection system of claim 2, wherein the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’; ‘cap’ further comprises a complementary connection member [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’, ‘threads’; Annotated Fig. 4A, 4B, ‘as structurally arranged, ref. 90, 92, ‘wedge 90 and flange 92 have been completely engaged with each other’],  configured to associate with the connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’; Annotated Fig. 4A, 4B, ‘as structurally arranged, ref. 90, 92, ‘wedge 90 and flange 92 have been completely engaged with each other’] of the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10],  to secure the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’] to the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10]. (This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the one or more cap engagement features 34 along at least one side of the outer wall 24 for engaging the tube 14, which includes may include the one or more tube engagement features 28, such as threads [Para 0091], as structurally arranged [Fig. 3B]. Please see MPEP 2114(II) for further details.

Regarding Claim 5, Biadillah teaches the biological sample collection system of claim 3, wherein the connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’] and the complementary connection member [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’] each comprise threads.

Regarding Claim 6, Biadillah teaches the biological sample collection system of claim 5, wherein the threads of the complementary connection member comprise a plurality of internal threads of the sealing cap [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’, ‘threads’; Annotated Fig. 1A].


    PNG
    media_image2.png
    848
    915
    media_image2.png
    Greyscale

Biadillah, Annotated Fig. 1A

Regarding Claim 7, Biadillah teaches the biological sample collection system of claim 1, wherein the biological sample collection system [ Para 0032, 0035, 0046, ‘use sample collection devices for naturally expressed bodily fluids’] comprises a separable two-piece sample collection system [ Fig. 1, 1A, 2A, 3A-B], the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10] comprising a first piece of the separable two-piece sample collection system, the sealing cap [ Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’],  comprising a second piece of the separable two-piece sample collection system.

Regarding Claim 10, Biadillah teaches the biological sample collection system of claim 1, wherein an interior sidewall [at least one of an inner wall (18) or outer wall (24) of the cap (12)] of the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap] defines an aperture [Fig. 3A-C, ref. 22] configured to accommodate at least a portion of the inner vessel [Para 0098, Fig. 3A-3C, ref. 20; ‘interior space’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the interior space to be at least partially defined by at least one of an inner wall (18) or outer wall (24) of the cap (12), and the inner wall 18 may further define an aperture 22 which may be open or closed depending on the position of an annular blocking member 62 relative to the aperture 22 [Para 0098]. Please see MPEP 2114(II) for further details.
Regarding Claim 35, Biadillah teaches a kit for collecting and preserving a biological sample, the kit comprising:
a sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10], the sample collection vessel comprising:
a sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,] having an opening [Fig. 1; ‘Annotated Fig. 1] configured to receive the biological sample [Abstract, ‘bodily fluids, cells, saliva, Urine’]  from a user into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sample collection device (cap and tube) for collection of bodily fluids, such as a donor specimen, such as human saliva or urine,  [Abstract, Para 0029]. Please see MPEP 2114(II) for further details.
a connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’] disposed on an exterior portion the sample collection
vessel [Abstract, Para 0090, Fig.1, ref. 10] and adjacent to the opening [Fig. 1, as structurally arranged];
a sealing cap, [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’] the sealing cap comprising:
a reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] configured to store a reagent [Para 0081 ‘preservative solution]; and
a complementary connection member [Para 0091, 0098, 0104-0134; Fig. 1A ref. 34, ‘one or more cap engagement features or ‘cap engaging members’, ‘threads’] configured to engage the connection member [Para 0091, Fig. 1, 1A, 2A, ref. 28; tube engagement features 28, such as threads’]  of the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10]; and
wherein the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’] is carrying [Annotated Fig. 4A, ‘as structurally arranged’]   the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] having a closed configuration [ Para 0092, ‘the blocking member 46 may be removably coupled to the aperture 22 such that when the blocking member is secured to the aperture] and an open configuration [Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…], 
the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] configured to secure the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’]  to the sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300], the sleeve valve comprising:
an inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’] comprising a fluid vent [Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A], the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’]  in fluid communication with the reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] of the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’], and an outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92]  surrounding the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’] and forming a fluid-tight fit [as structurally arranged’, Fig. 1A, 2A] with the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’], the outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] non-rotationally movable [Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’]  relative to the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’], 
wherein, in the closed configuration [Fig. 4A. as structurally arranged’, ‘having a closed configuration’] of the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’], the outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] is positioned to obstruct [ Fig. 4A. as structurally arranged’, ‘having a closed configuration’] the fluid vent [ Annotated Fig. 4A, ‘as structurally arranged’]

wherein the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’]  is configured to move [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’]  to the open configuration [Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0102, ‘unlocked configuration’, ref. 94]  in response to the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A,4A ref. 12; ‘cap’] being secured [Abstract, Para 0034, 0035, ‘coupled to tube’; ‘mating’] to the sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300], and
wherein, in the open configuration [Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0102, ‘unlocked configuration’, ref. 94], the outer sleeve is non-rotationally moved [Para 0102, Fig. 4B, ref. 96; Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’] relative to the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’] to reveal the fluid vent [Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A] to allow the reagent [ Para 0102, ‘sample preservation solution’] to flow from the reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14] thereby dispensing the reagent [ Para 0081; Para 0103; ‘preservative solution] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14]. This limitation is a method of intended use and given patentable weight to the extent of the sample collection device to assume a locked configuration and an unlocked configuration according to some embodiments of the present disclosure [Para 0070; Fig. 4A-B; Para 0102], where the the sample collection device 300, as shown by way of example in FIGS. 4A and 4B, cap 12 includes at least one coupling feature or a wedge 90 which is shaped and configured to interact with a complimenting coupling feature or a flange 92 of the tube 14. In this embodiment, the wedge 90 and flange 92 are extending along an inside surface of the cap 12 and tube 14. For example, when the cap 12 is coupled to the tube 14, the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14. Furthermore, once the wedge 90 and flange 92 have been completely engaged with each other, such as the locked configuration 96 shown by way of example in FIG. 4B, the engagement between the wedge 90 and the flange 92 may not be releasable by at least the sample donor…[Para 0070; Fig. 4A-B, Para 0102]. Please see MPEP 2114(II) for further details.

Regarding Claim 38, Biadillah teaches a kit of claim 35, further comprising a funnel [Para 0082] configured to associate with the sample collection vessel [‘collection device’] and to guide receipt of a biological sample [‘deposit specimen’] from a user into the sample collection chamber [ Para 0083, ‘interior chamber’] of the sample collection vessel [ ‘sample collection device’]. The limitation “configured to associate with the sample collection vessel …” is interpreted as a method of intended use given patentable weight to the extent of effecting the funnel to ease specimen deposition within the collection device [Para 0082]. Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-23, 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over by Biadillah et al. [US20140120531A1] in view of Cronin et al. [US20090133366A1].
Regarding Claim 12, Biadillah in view of Cronin teaches the biological sample collection system of claim 8, wherein the inner vessel comprises a retaining ring configured to associate with a protrusion disposed within an interior portion of the sealing cap.
Biadillah teaches the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Para 0035, ‘interior chamber’] and the interior portion of the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, 2A, 3A, 3B and 4A, ref. 10; ‘cap’; cap having interior portion or cavity’],
Biadillah does not teach “the inner vessel comprises a retaining ring configured to associate with a protrusion disposed within an interior portion of the sealing cap.” 
Cronin, an analogous art, teaches “the inner vessel [Para 0063; Fig. 3, ref. 48 ‘embodiment of movable member, plunger or first component holder (ref. 34) including openings (ref. 48)] comprises a retaining ring [Para 0054, ‘lock ring’, ref. 36] configured to associate [Para 0054; ‘matched’] with a protrusion [Para 0054; ‘lock groove’ ref. 38] disposed within an interior portion of the sealing cap [container cap; ref. 18]. The claimed “configured to associate the inner vessel …” is interpreted as a method of intended use and given patentable weight to the extent of effecting the lock ring (36) to be matched with a lock groove (38) provided in the container cap (18) [Para 0054]. Please see MPEP 2114(II) for further details. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the inner vessel comprises a retaining ring …” as taught by Cronin, to match the movable member, plunger or first component holder (34) comprising the second part of the assembly, to the lock groove (38) provided in the container cap (18) [Cronin, Para 0054]. Doing so allows for the movable member, plunger or first component holder 34 comprising the second part of the assembly, to be locked in place in the retracted position when inserted into the container cap (18).

Regarding Claim 14, Biadillah teaches the biological sample collection system of claim 8, wherein an association of the retaining ring and the protrusion creates a fluid-tight connection [Para 0035, ‘sealing by a removable blocking member’] between the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Para 0035, ‘interior chamber’] and the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, 2A, 3A, 3B and 4A, ref. 10; ‘cap’; cap having interior portion or cavity’]. 
Biadillah does not teach “an association of the retaining ring and the protrusion”
Cronin teaches “an association [Para 0054; ‘matched’] of the retaining ring [Para 0054, ‘lock ring’, ref. 36] and the protrusion [Para 0054; ‘lock groove’ ref. 38]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “an association of the retaining ring and the protrusion …” as taught by Cronin, to match the movable member, plunger or first component holder (34) comprising the second part of the assembly, to the lock groove (38) provided in the container cap (18) [Cronin, Para 0054]. Doing so allows for the movable member, plunger or first component holder 34 comprising the second part of the assembly, to be locked in place in the retracted position when inserted into the container cap (18).

Regarding Claim 15, Biadillah in view of Cronin teaches the biological sample collection system of claim 14, wherein the inner vessel [Para 0091-0092, Fig. 1A, ref. 20, ‘interior space’] additionally comprises a reagent retention chamber, and wherein the reagent retention chamber is in fluid communication with the reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] of the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’]  when the retaining ring of the inner vessel is associated with the protrusion of the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’].
Biadillah does not teach “the retaining ring of the inner vessel is associated with the protrusion”.  
Cronin teaches “the retaining ring [Para 0054, ‘lock ring’, ref. 36] of the inner vessel is associated [Para 0054; ‘matched’] with the protrusion [Para 0054; ‘lock groove’ ref. 38]”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the retaining ring of the inner vessel is associated with the protrusion…” as taught by Cronin, to match the movable member, plunger or first component holder (34) comprising the second part of the assembly, to the lock groove (38) provided in the container cap (18) [Cronin, Para 0054]. Doing so allows for the movable member, plunger or first component holder 34 comprising the second part of the assembly, to be locked in place in the retracted position when inserted into the container cap (18).

Regarding Claim 16, Biadillah in view of Cronin teaches the biological sample collection system of claim 8, and wherein the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap.
Biadillah teaches the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap; Para 0066’cap contains an inner chamber with a movable annular member’] and sealing cap [Abstract, Para 0005, 0009, and 0013; ‘cap’].
Biadillah does not teach “the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap”.
Cronin teaches the outer sleeve [Para 0062; ‘cap inner wall’] comprises a guide member [Para 0013; ‘annular flange’], wherein the guide member is configured to be received by a guide channel [Para 0013; ‘annular groove’] of the sealing cap [Para 0013; ‘container cap’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the outer sleeve comprises a guide member, wherein the guide member is configured to be received by a guide channel of the sealing cap” as taught by Cronin, to allow for the annular flange to be received by the annular groove formed in the inner wall below the first structure, when the  plunger , attaching to the cap, [Cronin, Para 0008] is moved to the activated condition in order to lock the plunger in the activated condition [Cronin, Para 0013]. Doing so allows for plunger to be moved to the activated condition in order to lock to be locked in the activated condition.

Regarding Claim 17, Biadillah teaches the biological sample collection system of claim 8, wherein the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap’] comprises a lower collar configured to create a fluid-tight seal [Para 0087,’ to prevent disengagement between the cap and tube’] between the outer sleeve [Fig. 2A, ref. 16 ‘interior chamber of the cap] and the opening of the sample collection chamber when the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’]  is secured to the sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300].
Biadillah does not teach “a lower collar”
Cronin teaches “a lower collar” [Para 0012, 0014; ‘cylindrical collar’; Para 0043, collar, ref. 22; Para 0085; as structurally arranged in Annotated Fig. 11; Para 0101, ref. 152]”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “a lower collar” as taught by Cronin, to allow for  the open end of the plunger to be abut against the cylindrical collar of the dispensing tip and upon actuation of the plunger from the storage condition to the activated condition the open end abuts against the collar and pushes the dispensing tip from the closed to the open position in order to break the seal of the dispensing tip and allow for the component to be dispensed from the second chamber to the first chamber of the main body [ Cronin, Para 0012, 0014]. Doing so allows for the device to gain advantages associated with the inclusion of a cylindrical collar in the system. 

Regarding Claim 18, Biadillah in view of Cronin teaches biological sample collection system of claim 10,
Biadillah does not teach claim 18 limitations. 
Cronin teaches the inner vessel [Para 0063; Fig. 3A-B, ref. 48 ‘embodiment of movable member, plunger or first component holder (ref. 34) including openings (ref. 48); Para 0092, Fig. 11, ref. 120, ‘plunger’] is tapered between a proximal end of the inner vessel and a distal end of the inner vessel [Para 0092; as structurally arranged in Annotated Figure 11], the proximal end of the inner vessel having a first diameter and the distal end of the inner vessel having a second diameter [as structurally arranged in Annotated Figure 11],
 and wherein the aperture [as structurally arranged in Annotated Figure 11] defined by the interior sidewall of the outer sleeve is tapered between a proximal end of the outer sleeve and a distal end of the outer sleeve, the proximal end of the outer sleeve having a third diameter and the distal end of the outer sleeve having a fourth diameter [as structurally arranged in Annotated Figure 11]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the tapering of the inner vessel between a proximal end of the inner vessel and a distal end as taught by Cronin, allows for the creation of a "corking" or lever feature so the pressure created by the effervescent tablets or otherwise carbonated or pressurized liquid can't escape through the cap assembly [Para 0093]. Doing so allows for the elimination of the need for additional seal component leading to inexpensive manufacture. 

    PNG
    media_image3.png
    608
    781
    media_image3.png
    Greyscale

Cronin, Annotated Fig. 11
Regarding claim 19, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the first diameter is greater than the second diameter.
Biadillah does not teach the first diameter is greater than the second diameter. 
Cronin teaches the first diameter [as structurally arranged in Annotated Figure 11] is greater than the second diameter [as structurally arranged in Annotated Figure 11] but it is silent condition of the  of the first diameter being greater than the second diameter. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  
Regarding claim 20, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the third diameter is greater than the fourth diameter.
Biadillah does not teach the third diameter is greater than the fourth diameter. 
 Cronin teaches the third diameter [as structurally arranged in Annotated Figure 11] is greater than the fourth diameter [as structurally arranged in Annotated Figure 11] but it is silent condition of the  of the third diameter being greater than the fourth diameter. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  
Regarding claim 21, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the third diameter is greater than the second diameter.
Biadillah does not teach the third diameter is greater than the second diameter. 

Cronin teaches the third diameter [as structurally arranged in Annotated Figure 11] is greater than the second diameter [as structurally arranged in Annotated Figure 11] but it is silent condition of the  of the third diameter being greater than the second diameter. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  
Regarding claim 22, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the third diameter is greater than the first diameter.
Biadillah does not teach the third diameter is greater than the first diameter. 

Cronin teaches the third diameter [as structurally arranged in Annotated Figure 11] is greater than the first diameter [as structurally arranged in Annotated Figure 11] but it is silent condition of the  of the third diameter being greater than the first diameter. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  

Regarding claim 23, Biadillah in view of Cronin teaches the biological sample collection system of claim 18, wherein the second diameter is substantially equal to the fourth diameter.
Biadillah teaches “the outer sleeve is associated with the inner vessel, a fluid-tight connection is created there between”, according to the rejections of Claim 17. 
Biadillah does not teach “wherein the second diameter is substantially equal to the fourth diameter”. 
Cronin teaches the second diameter [as structurally arranged in Annotated Figure 11] is substantially equal to the fourth diameter [as structurally arranged in Annotated Figure 11] but Cronin is silent condition of the second diameter being equal to the fourth diameter. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
 In the design of sample collection devices, the selection of optimal conditions structural parameters such as diameters can affect how the structural parts in the container embodiment fit together, producing a tight fit. Thus, the structural dimensions of the sample collection system are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optimized structural dimensions of the sample holder and the detector tube that provides the best structural fitting.  

Regarding claim 28, Biadillah in view of Cronin teaches the biological sample collection system of claim 17, wherein a frictional force between the outer sleeve and inner vessel is less than a mechanical force required to secure the sealing cap to the sample collection vessel.
Biadillah does not teach “a frictional force between the outer sleeve and inner vessel is less than a mechanical force required to secure the sealing cap to the sample collection vessel”
Cronin teaches the biological sample collection system in claim 28 having the same structure as claim 26, which is structurally capable of performing the recited claimed functions and given patentable weight to the extent of effecting the movable member holding the supplemental component , attaching to the cap having a fixed member so that in a fully retracted position, the movable member is sealed against the fixed member and held in place [ ‘by frictional force’] until enough force [ ‘mechanical force’] is applied to unlock and push down the top flange of plunger until it bottoms up against a fixed member seat [ Para 0008]. Cronin further teaches that the dispensing tip (150) [Para 0085, ‘movable member’] includes a cylindrical collar 152 including an annular ring 153. The annular ring 153 engages in annular lip of the inner diameter rim 155 formed at the open end of the cap body 115 [Para 0085]. Therefore, the condition has been inherently met. Please see MPEP 2112.01 for further details.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate a frictional force between the outer sleeve and inner vessel is less than a mechanical force required to secure the sealing cap to the sample collection vessel ” as taught by Cronin, to allow the movable member sealed against the fixed member to be held in place [Para 0086, ‘by the detent’] until enough force is applied to unlock and push down the top flange of plunger until it bottoms up against a fixed member seat [Para 0008].Doing so allows for the plunger to be moved within the bore of the cap body between a first position and a second position, and the plunger is adaptable to form, with the cap body, at least a portion of a chamber to receive at least one component so that an open end of the plunger can be located in the chamber. 

Regarding Claim 39, Biadillah in view of Cronin biological sample collection system, the system comprising:
Biadillah teaches a sample collection vessel [Abstract, Para 0090, Fig.1, ref. 10], the sample collection vessel comprising a sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,] having an opening configured to receive a biological sample [Abstract, ‘bodily fluids, cells, saliva, Urine’] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090]. 
a sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’], the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A, 4A ref. 12; ‘cap’] comprising reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] and carrying a sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’], the reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] configured to store a reagent therein [ Para 0081 ‘preservative solution], the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] having a closed configuration [ Para 0092, ‘the blocking member 46 may be removably coupled to the aperture 22 such that when the blocking member is secured to the aperture] and an open configuration [Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…], the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] comprising:
:
an inner vessel [Fig. 1A,3A-B,  ref. 20 ‘interior space’ ; Annotated Fig. 4A, ‘as structurally arranged’]  comprising a fluid vent [Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A]., the inner vessel [Fig. 1A,3A-B,  ref. 20 ‘interior space’]  in fluid communication with the reagent chamber [Abstract, Para 0034,0062 0081;  ‘closed cavity’; ‘interior chamber of the cap’] of the sealing cap [Abstract, Para 0030, 0034-0046, Fig. 1, 1A, ref. 10; ‘cap’], and an outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] surrounding the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’] and forming a fluid-tight fit [as structurally arranged’, Fig. 1A, 2A] with the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’],
 the outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] non-rotationally movable [Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’] relative to the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’], 
wherein, in the closed configuration [ Fig. 4A. as structurally arranged’, ‘having a closed configuration’]  of the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’], the outer sleeve [Fig. 2A, ref. 16 ‘ interior chamber of the cap; Para 0093-0097,0100,  Fig. 3A-B, ‘ref. 48, ‘coupling features’; Para 0102-0103, Fig. 4A-B, ref 90, 92] is positioned to obstruct [ Fig. 4A. as structurally arranged’, ‘having a closed configuration’] the fluid vent [ Annotated Fig. 4A, ‘as structurally arranged’]
wherein the sleeve valve [Para 0092-0096, Fig. 1A,2A ref. 46; ‘removable blocking member’; Annotated Fig. 4A, ‘as structurally arranged’] is configured to be non-rotationally movable [Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’] to the open configuration [Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0102, ‘unlocked configuration’, ref. 94] in response to the sealing cap [Abstract, Para 0030, 0034-0046, 0061-0090; Fig. 1, 1A,4A ref. 12; ‘cap’] being secured [Abstract, Para 0034, 0035, ‘coupled to tube’; ‘mating’] to the sample collection vessel [Abstract , Para 0090, Fig.1, ref. 10; Para 0102, Fig. 4A, ref. 300], and
wherein, in the open configuration [Fig.4A-B, as structurally arranged’; Para 0092, ‘upon decoupling of the blocking member 46 to the aperture 22…; Para 0102, ‘unlocked configuration’, ref. 94], the outer sleeve is non-rotationally moved [Para 0102, Fig. 4B, ref. 96; Para 0102, ‘the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14’; Para 0084-0085,’ using mating means’, coupling feature, ‘engagement feature’] relative to the inner vessel [Fig. 1A, ref. 20 ‘interior space’; Annotated Fig. 4A, ‘as structurally arranged’] to reveal the fluid vent [Para 0091-0099, Fig. 1A, 2A, 3A-B, and ref.22 ‘aperture’; Annotated Fig. 4A] to allow the reagent [ Para 0102, ‘sample preservation solution’] to flow from the reagent chamber [Abstract, Para 0034, 0062, 0081;  ‘closed cavity’; ‘interior chamber of the cap’] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14] thereby dispensing the reagent [ Para 0081; Para 0103; ‘preservative solution] into the sample collection chamber [Fig.1, ref. 14; Abstract, Para 0090,; Para 0102, Fig. 4A, ref. 14]. This limitation is a method of intended use and given patentable weight to the extent of the sample collection device to assume a locked configuration and an unlocked configuration according to some embodiments of the present disclosure [Para 0070; Fig. 4A-B; Para 0102], where the the sample collection device 300, as shown by way of example in FIGS. 4A and 4B, cap 12 includes at least one coupling feature or a wedge 90 which is shaped and configured to interact with a complimenting coupling feature or a flange 92 of the tube 14. In this embodiment, the wedge 90 and flange 92 are extending along an inside surface of the cap 12 and tube 14. For example, when the cap 12 is coupled to the tube 14, the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14. Furthermore, once the wedge 90 and flange 92 have been completely engaged with each other, such as the locked configuration 96 shown by way of example in FIG. 4B, the engagement between the wedge 90 and the flange 92 may not be releasable by at least the sample donor…[Para 0070; Fig. 4A-B, Para 0102]. Please see MPEP 2114(II) for further details,  

Biadillah does not teach and a ring structure formed on an interior sidewall of the sample collection vessel;
wherein the ring structure is configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel, ;
wherein the inner vessel is configured to move relative to the outer sleeve to unseal and reseal with the outer sleeve.
Cronin teaches the ring structure [Para 0085, Fig. 11, ref. 153; ‘annular ring’] is configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel, The limitation “configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel is interpreted as a method of intended use given patentable weight to the extent of effecting the annular ring (153) the to engage in annular lip of the inner diameter rim (155) formed at the open end of the cap body (115)[ Para 0085].Please see MPEP 2114(II) for further details. The limitation “wherein the inner vessel is operable to move relative to the outer sleeve to unseal and reseal with the outer sleeve” is interpreted as a method of intended use given patentable weight to the extent of effecting the movement of the plunger [Para 0086, Fig. 13, ref. 120] to activate the dispensing tip (150), which reciprocates from a closed position [Para 0086; ‘sealed’], as shown in FIG. 11, to an open position [ ‘unsealed’] as shown in FIG. 13.The dispensing tip 150 includes a transverse base 157 forming a conical upper surface 158 and an annular edge 160 forming a first flat sealing surface 161 (FIG. 14) which engages a second flat sealing surface 162 formed on an annular rim 163 of the cap body 115 [ Para 0086]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biadillah to incorporate “the ring structure is configured to temporarily retain the outer sleeve in a fixed position relative to the sample collection vessel, and wherein the inner vessel is operable to move relative to the outer sleeve to unseal and reseal with the outer sleeve” as taught by Cronin, to allow for the the movement of the plunger to activate the dispensing tip (150), which reciprocates from a closed position [Para 0086; ‘sealed’], as shown in FIG. 11, to an open position [ ‘unsealed’] as shown in FIG. 13 [ [Cronin, Para 0086, Fig. 13, ref. 120]. Doing so allows for the activation of the dispensing tip to open and close.    

Response to Arguments
Applicant’s arguments, see Page 14, filed on 06/09/2021, with respect to the 35 U.S.C. §112 (b) on Claims 1, 4, 7, 8, 11, 27, 35-37 and 39 are fully considered and is persuasive.  The rejections with respect to the U.S.C. §112 (b) rejection on Claims 1, 4, 7, 8, 11, 27, 35-37 are withdrawn. 
Applicant’s arguments, see Pages 15, filed on 06/09/2021, with respect to the 35 U.S.C. §102 and or U.S.C. §103 rejections on Claims 1-11, 14 , 17 and 35-38 and Claims 12, 13, 15, 16, 18-29 and 39 have been fully considered have been fully considered but they are not persuasive. 
Applicant argues: 
[“Biadillah fails to teach or disclose the above quoted claim 1 element: the outer sleeve non-rotationally movable relative to the inner vessel]
Applicant’s arguments with respect to Claim 1 has been considered and Examiner respectfully disagrees.  
Biadiallah disclosed (Supra) in the rejections of Claim 1 [Para 0102, Fig. 4A-4B] that the cap having an interior space (‘inner vessel) includes at least one coupling feature or mating means [Para 0085-0086] or a wedge 90 which is shaped and configured to interact with a complimenting coupling feature or a flange 92 of the tube 14, where the wedge 90 can engage the flange 92 and form a secure engagement between the cap 12 and the tube 14, where connection between the cap (having the interior surface) and tube includes non-rotational means such as “mating means”, “pushing means”. For example, with respect to "pushing", such means can cover a "snap-fit" type of structure [Para 0085-0086]. 
Examiner suggests to Applicant to disclose the support of the claim amended claim limitations “outer sleeve non-rotationally movable relative to the inner vessel” in the Applicants original specification, as it appears that the Specification does not provide support for this limitation.  

Applicant argues: 
[“Biadillah fails to teach or disclose the above quoted claim 1 element: wherein, in the open configuration, the outer sleeve is non-rotationally moved relative to the inner vessel to reveal the fluid vent to allow the reagent to flow from the reagent chamber into the sample collection chamber]
Applicant’s arguments with respect to Claim 1 has been considered and Examiner respectfully disagrees.  
Biadillah teaches an “locked and unlocked configuration [Para 0070, 0072, Para 0101-0103, Fig. 4B; Para 0103], where the sample collection device having the cap and tube can be engaged [Para 0101-0102], where some of the sample some of the sample preservation fluid 70 is released into the reservoir 40 of the tube 14, where it can mix with the sample fluid 72, thereby preserving it [Para 0101-0102] and where once the cap 12 becomes engaged to the tube 14 such that the wedge 90 and flange 92 are securely engaged with each other, the cap 12 may no longer be disengaged from the tube 14 by at least the sample donor [ Para 0101-0103]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797